EXHIBIT D
                                                1 OF 1 RECORD(S)


                             FOR INFORMATIONAL PURPOSES ONLY
                                     Copyright © 2020 LexisNexis
                         a division of Reed Elsevier Inc. All Rights Reserved.
                        Report Created: August 5, 2020 - Wednesday 7:31 PM

Experian Business Data

This data is for informational purposes only.

Business Information

        Experian Company        988865965
                  Number:

           Company Name:        SWEET TACO

                  Address:      4001 WELSH RD

                                WILLOW GROVE, PA 19090-2901

                                MONTGOMERY COUNTY

                    Phone:      215-657-4500

     Business Description:      Restaurants

                 SIC Code:      5812

         Years In Business:     7

                       Sales:   $322,000

    Number of Employees:        6

    Fiscal Year End Month:      0

              Profit Range:     0

                 Net Worth:     0

    In Building Since Year:     0

      Building Square Feet:     0

   Active Customer Count:       0

              Officer Name:     BLYTHE, CHRIS

           Date First Seen:     07/2014

            Date Last Seen:     09/09/2019

        Last Updated Date:      09/12/2019
                                                              Page 2 of 4



          File Establish Date:      07/2014

Public Records


Uniform Commercial Code (UCC) Filings:

1.

                          Type:     UCC-FILED

         Document Number:           2015011204870

                 File Location:     SEC OF STATE PA

                 File Number:       2015011204

                    Date Filed:     01/12/2015

2.

                          Type:     UCC-FILED

         Document Number:           2015011204870

                 File Location:     SEC OF STATE PA

                 File Number:       2015011204

                    Date Filed:     01/12/2015

3.

                          Type:     UCC-FILED

         Document Number:           2015011204870

                 File Location:     SEC OF STATE PA

                 File Number:       2015011204

                    Date Filed:     01/12/2015


UCC Collateral Counts:

Company has 1 Filings with 1 collateral item(s).

              Collateral Code:      6

      Collateral Description:       INVENTORY

              Collateral Code:      9

      Collateral Description:       HEREAFTER ACQUIRED PROP


Demographic 5600

                   SIC Codes:       5812 (Restaurants)

          Years In Business:        7
                                                                                    Page 3 of 4



                       Sales:    $322,000

             Employee Size:      6 - 10


Demographic 5610

                Officer Title:   OWNER

              Officer Name:      BLYTHE, CHRIS

     Original Officer Name:      BLYTHE, CHRIS

Commercial Credit Bureau Records

This data is for informational purposes only.

Business Information

            Company Name:        SWEET TACO

                   Address:      4001 WELSH RD

                                 WILLOW GROVE, PA 19090-2901

 Company Phone Number:           215-657-4500

               File Number:      107990798

              Company Year       2015
                Established:

               Record Date:      05/25/2020

       Record Update Date:       03/08/2020

                       Sales:    954,000

                        URL:     WWW.THESWEETTACO.COM

NAIC Code

                NAIC Code:       722511

           NAIC Description:     FULL-SERVICE RESTAURANTS

NAIC Code

           NAIC Description:     FOOD SERVICES AND DRINKING PLACES

SIC Code

                  SIC Code:      5812

            SIC Description:     EATING AND DRINKING PLACES


Important: The Public Records and commercially available data sources used on reports have
errors. Data is sometimes entered poorly, processed incorrectly and is generally not free from
defect. In addition, Industry Classifications and Normalized Titles are data elements
                                                                                     Page 4 of 4



automatically derived and unverified. This system should not be relied upon as definitively
accurate. Before relying on any data this system supplies, it should be independently verified.
For Secretary of State documents, the following data is for information purposes only and is not
an official record. Certified copies may be obtained from that individual state's Department of
State.
Your DPPA Permissible Use: I have no permissible use
Your GLBA Permissible Use: I have no permissible use
Copyright© 2020 LexisNexis. All rights reserved.



  End of Document
